Name: 2001/216/EC: Council Decision of 19 March 2001 amending the Council Rules of Procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  politics and public safety
 Date Published: 2001-03-21

 Avis juridique important|32001D02162001/216/EC: Council Decision of 19 March 2001 amending the Council Rules of Procedure Official Journal L 081 , 21/03/2001 P. 0030 - 0030Council Decisionof 19 March 2001amending the Council Rules of Procedure(2001/216/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 207(3) thereof,Whereas it is appropriate to amend Article 24 of the Council Rules of Procedure(1),HAS DECIDED AS FOLLOWS:Sole ArticleAs from 13 March 2001, Article 24 of the Council Rules of Procedure shall be replaced by the following:"Article 24SecurityThe rules on security shall be adopted by the Council acting by a qualified majority."Done at Brussels, 19 March 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 149, 23.6.2000, p. 21.